DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In steps e-g, the term “of” before “pseudocereal flakes” should be changed to “the” as the term was previously recited in the claim.
In line 2 of step g, the term “Seconds” should be changed to “seconds”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, in step b the limitation “the boiled” lacks antecedent basis and therefore renders the claim indefinite. Furthermore, it is unclear if step a actually results in a “boiled” pseudocereal since the heating temperature employed in step a is below the boiling point of water, i.e. 100oC. It is noted that the rejection can be overcome by amending step b to recite “the soaked pseudocereal”.
In step b the limitation “room temperature” renders the claim indefinite since it is unclear exactly what temperature value(s) is considered to be “room temperature”. E.g. it is unclear if 70oF is considered room temperature, 72oF, 75oF, etc.
In step d the limitation “pseudocereal seeds” lacks antecedent basis, and it is unclear if the “seeds” recited in step d is intended to be the roasted dried psdeudoceral of step c or some other feature.
In step g the limitation with edible starch on edible oil coated pseudocereal flakes within a period of 10 seconds” renders the claim since it is unclear exactly what is being claimed. It is unclear if the limitation means that starch is coated onto the layer of edible oil applied to the flakes in step f, if the “edible oil” recited in respective steps f and g are separate oils (i.e. starch and a second edible oil is coated onto the first edible oil recited in step f), or some other feature. Furthermore, it is unclear which step is being referred to by the limitation “within a period of 10 seconds”. For example, it is unclear if said limitation refers to “within 10 seconds” of flattening (step d), drying (step e), or coating with edible oil (step f).
Regarding claim 11, in line 2 the limitation “the exemplary pseudoceral seeds” renders the claim indefinite since the limitation lacks antecedent basis and since it is 
In line 3 the limitation “and the like” renders the claim indefinite since the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 12, in line 2 the term “exemplifies” renders the claim indefinite for the same reason stated for claim 11 above.
In line 3, the limitation “any other edible oil” renders the claim indefinite since it is unclear what “other”, non-disclosed oils are intended to be encompassed by the claim, and for the same reason stated for the limitation “and the like” for claim 11.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlin et al. (US 2010/0196569 A1) in view of Johnson et al. (US 7,901,725 B2), Green et al. (US 2015/0335060 A1) and Ural et al. (US 2015/0017286 A1).
In view of the rejection under 35 USC 112(b) above, step g is interpreted to mean that an oil is applied to the flakes, a starch is applied to the flakes within 10 seconds of the oil application.
The limitation “pseudocereal” is given its broadest reasonable interpretation in light of the specification to include the foods recited in paragraph 22. The limitation “flavoring agent” is given its broadest reasonable interpretation to be any substance known in the art to alter the flavor of food products.
Regarding claim 10, Scanlin et al. teaches a method for making a quinoa product (abstract) comprising cooking the quinoa in a water slurry at temperatures up to 100oC for about 15 minutes (paragraph 64), construed to be a type of “soaking” as the quinoa is held in the slurry for an extended period of time, drying the cooked quinoa slurry (paragraph 66), where drying includes baking, toasting and/or dehydrating at a first temperature of 225-275oF for 7-15 minutes and subsequently at a second temperature of 500-600oF for 1-2 minutes (paragraph 44). The first temperature for the first time is construed to be analogous to step b of the claim and the second temperature for the second time is construed to be the roasting step c.
Scanlin et al. does not teach flattening into flakes, drying the flakes, coating the flakes with oil and starch within 10 seconds, and coating with a flavoring agent.
Johnson et al. teaches a method for making food products from seeds (abstract; column 4 lines 22-26) comprising cooking the seeds, performing a known flaking operation by pressing the seeds between large rolls (column 6 lines 61-67), and further drying and toasting the flakes until a desired flavor and color are achieved. The reference is analogous since it is directed to a process of making a similar flaked food from a seed starting material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Scanlin et al. to flatten and dry the seeds since the reference already suggests the food can be a ready-to-eat food such as cereal (paragraph 49), since the prior art acknowledges that seeds can be formed into such foods, and therefore as a matter of manufacturing preference for a desired type of end product, and to ensure the product has proper flavor, texture/mouthfeel, and shelf stability.
Green et al. teaches a method for coating food pieces (abstract) comprising applying the coating in multiple steps to prevent clogging or other issues with different coating materials (paragraph 35), where the first coating can be an edible oil or fat (paragraph 33) and subsequent coatings can include dry coatings such as powder and seasoning such as salt (paragraphs 33 and 45). The reference is analogous since it is directed to a method of applying an edible coating to food products.
Ural et al. teaches a method for producing shelf-stable cereal pieces, where the food is coated with a fat (paragraph 33) and subsequently with known binders such as starch (paragraphs 35 and 38). The reference is analogous since it is directed to applying an edible coating to food products, including “flake” foods such as cereal (paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Scanlin et al. to apply the coatings as claimed in order to provide a fortified product having healthy fat (ALA) while increasing shelf life and reducing rancidity as taught by Ural (paragraph 3), to allow a variety of coating types to be applied without significant issues as taught by Green et al., and in order to provide a product having a desired nutritional, flavor, and texture profile.
With respect to the claimed durations, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
 Regarding claim 11, Scanlin et al. teaches quinoa (abstract).
Regarding claim 12, in view of the rejection under 35 USC 112(b) above, the limitation “any other edible oil” is interpreted to mean any oil known in the art to be consumable. The combination applied to claim 10 teaches Alpha-linolenic acid (ALA), known to be consumable (abstract; paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792